





Exhibit 10.29
EXTERRAN CORPORATION
AWARD NOTICE AND AGREEMENT
PERFORMANCE UNITS
Exterran Corporation (the “Company”), has granted to you (the “Participant”) a
Performance Award (your “Award”) under the Exterran Corporation 2015 Stock
Incentive Plan (as may be amended from time to time, the “Plan”). Each
Performance Unit (as defined below) is granted in tandem with a corresponding
Dividend Equivalent, which shall entitle you to payments in accordance with
Section 2 below. All capitalized terms not explicitly defined in this Award
Notice and Agreement (the “Award Notice”) but defined in the Plan shall have the
respective meanings ascribed to them in the Plan.


The main terms of your Award are as follows:


1.Award. You have been granted a number of performance units, the payout of
which is based on the attainment of certain performance objectives (the
“Performance Units”), as described herein. Each Performance Unit is granted in
tandem with a corresponding Dividend Equivalent. The Award is stated at target;
however, the actual number of Performance Units (or the cash equivalent thereof)
that becomes earned and payable hereunder may be greater or less than the target
number.


2.Dividend Equivalents. Each Performance Unit granted hereunder is hereby
granted in tandem with a corresponding Dividend Equivalent, which Dividend
Equivalent shall remain outstanding from the Grant Date until the earlier of the
payment or forfeiture of the Performance Unit to which it corresponds (the
“Dividend Equivalent Period”). Each Dividend Equivalent shall entitle you to
receive payments, subject to and in accordance with this Award Notice, in an
amount equal to each dividend (including any extraordinary or other
non-recurring dividend), in each case, that (a) is made by the Company in
respect of the share of Common Stock underlying the Earned Unit (as defined
below) to which such Dividend Equivalent relates, and (b) has an applicable
Dividend Date (as defined below) occurring during the Dividend Equivalent
Period. Such amounts (if any) shall be payable no later than thirty (30) days
following the date on which such dividends are paid generally to the Company’s
stockholders; provided, that any Dividend Equivalent payments that would have
been made prior to the date on which the Earned Unit becomes vested shall be
paid in a single lump sum no later than sixty (60) days following the date on
which the Earned Unit becomes vested. Notwithstanding the foregoing, upon the
payment of an Earned Unit or forfeiture of a Performance Unit, the Dividend
Equivalent granted in tandem with such paid Earned Unit or forfeited Performance
Unit, as applicable, and the Dividend Equivalent Period shall terminate with
respect to such Earned Unit or Performance Unit, as applicable. For the
avoidance of doubt, a Dividend Equivalent will only entitle you to payments
relating to dividends with an applicable Dividend Date occurring between the
Grant Date and the date on which you receive payment in respect of the Earned
Unit to which it corresponds in accordance with Section 7 below (or, if earlier,
the date on which you forfeit the Performance Unit to which it corresponds), and
you shall not be entitled to any Dividend Equivalent payment with respect to any
Performance Unit that does not become an Earned Unit. The Dividend Equivalents
and any amounts that may become distributable in respect thereof shall be
treated separately from the Performance Units and the rights arising in
connection therewith for purposes of Section 409A of the Code (including for
purposes of the designation of the time and form of payments required by Section
409A of the Code). For purposes of this Notice, “Dividend Date” shall mean, with
respect to any dividend made in respect of the Common Stock of the Company, the
date preceding the ex-dividend date applicable to such dividend.


3.Grant Date. The Grant Date of this Award is the date of approval by the Board
of Directors of the Company or an appropriate committee of the Board of
Directors.


4.Vesting. Subject to Section 5 below, your Award will become payable (as
provided in Section 8 below) at 0% to 150% of the Performance Units based on the
achievement of the applicable pre-determined Performance Measures over the
applicable performance period (the “Performance Period”) and the


1

--------------------------------------------------------------------------------







satisfaction of the time-based vesting requirements described below. The target
Performance Units equals the number of Performance Units (or the cash equivalent
thereof) that would be earned and paid if the Performance Measures are met at
the target level over the Performance Period.


This Award is further subject to a time-based vesting schedule. One-third of the
Performance Units subject to this Award will vest on each of the first, second
and third anniversaries of the Grant Date (each such date, a “Vest Date”);
however, except as set forth in Sections 5 and 6 below, you must remain in
continuous service as an Employee of the Company or one of its Affiliates at all
times from the Grant Date up to and including the applicable Vest Date for the
applicable portion of the Award to vest.


Exhibit A hereto provides (a) the Performance Period for your Award, (b) an
explanation of the Performance Measures and (c) the percentage of the Award that
will be earned, if any, based on the achievement of the Performance Measures
(subject to the time-based vesting requirements set forth in this Notice).


5.Termination of Service.


(a)    Subject to Sections 5(b) and 6 below, if your status as an Employee with
the Company or an Affiliate terminates for any reason, other than due to your
death or Disability or as provided in Section 6 below, the unvested portion of
your Award (after taking into account any accelerated vesting that occurs in
connection with such termination, if any) and the Dividend Equivalents
corresponding with such unvested portion of your Award will be automatically
cancelled and forfeited on the date of such termination unless the Committee
directs otherwise.


(b)    If your status as an Employee of the Company or an Affiliate terminates
as a result of your death or Disability, then your Award will immediately vest
and be payable as of such date based upon the Achievement Percentage (defined in
Section 8) or, if the Achievement Percentage has not yet been determined, based
upon the target performance level. Any such date on which such accelerated
vesting occurs pursuant to this Section 5(b) is referred to in this Award Notice
as an “Accelerated Vest Date”.


6.Corporate Change. In the event a Corporate Change occurs, notwithstanding
anything to the contrary in this Award Notice, this section will govern the
vesting of your Award on and after the date the Corporate Change is consummated.


(a)Determination of Achievement Percentage. If a Corporate Change is consummated
prior to the end of the Performance Period and you are employed by the Company
or an Affiliate as of such consummation date, then (a) the Committee, in its
discretion, shall determine in good faith the Achievement Percentage (as defined
below) based on performance during the portion of the Performance Period
commencing on the first day of the Performance Period and ending on the date the
Corporate Change is consummated or (b) if the Committee determines, in its
discretion, that no such determination can reasonably be made, then the
Achievement Percentage shall be deemed to be 100% (and your Earned Units will be
determined based upon such Achievement Percentage).


(b)Termination of Service Following a Corporate Change. If your status as an
Employee of the Company or an Affiliate is terminated on or within 18 months
following the date a Corporate Change is consummated (i) by the Company or such
Affiliate without Cause, (ii) by you for Good Reason (as defined below) or (iii)
as a result of your death or Disability, then the unvested portion of your Award
as of the date of your Termination of Service as an Employee will immediately
vest in full as of the date of your Termination of Service as an Employee (the
“Corporate Change Vest Date”). If your status as an Employee is terminated by
the Company with Cause or by you without Good Reason on or after the date the
Corporate Change is consummated, then the unvested portion of your Award and the
Dividend Equivalents corresponding with such unvested portion of your Award will
be automatically forfeited on the date of your Termination of Service as an
Employee.


2

--------------------------------------------------------------------------------







For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:
(i)
A reduction of 10% or more of your base salary;

(ii)
Your being required to be based at any other office or location of employment
more than 50 miles from your primary office or location of employment
immediately prior to the Corporate Change; or

(iii)
The willful failure by the Company or an Affiliate to pay you your compensation
when due;



provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists. If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter. The Company or an Affiliate will have 30 days from the date of your
notice of termination to cure the matter. If the Company or an Affiliate cures
the matter, your notice of termination shall be deemed rescinded. If the Company
or an Affiliate (as applicable) fails to cure the matter timely, your status as
an Employee shall be deemed to have been terminated by the Company for Good
Reason at the end of the 30-day cure period.


7.Determination of Earned Units, Settlement and Payment. As soon as
administratively practicable following the conclusion of the Performance Period
(or, if earlier, the date on which a Corporate Change is consummated), the
Committee shall certify in writing the level of performance achieved by the
Company with respect to the Performance Measures (the “Achievement Percentage”).
The actual number of Performance Units payable under your individual Award shall
be equal to the product of the target number of Performance Units multiplied by
the Achievement Percentage, as may be adjusted for your individual performance
during the Performance Period as determined by the Committee or any officer of
the Company to whom authority to determine such adjustment is delegated by the
Committee; or, in the event of your termination due to your death or Disability
during the Performance Period or a Corporate Change during the Performance
Period in connection with which the Committee determines, in its discretion, it
cannot reasonably determine the Achievement Percentage, 100% of the Performance
Units (in any case, such number of Performance Units payable under your Award,
the “Earned Units”). In addition, at this time the Committee shall determine the
form of payment in respect of any Earned Units that become vested in accordance
with the terms of this Award Notice, which shall be (a) an equivalent number of
shares of Common Stock of the Company or (b) a lump sum cash payment equal to
the Fair Market Value of an equivalent number of shares of Common Stock as of
the applicable Vest Date, Accelerated Vest Date or Corporate Change Vest Date of
such vested Earned Units or (c) a combination thereof.


As soon as administratively practicable after your Earned Units vest, but in no
event later than the sixtieth (60th) day following the applicable Vest Date,
Accelerated Vest Date, or Corporate Change Vest Date of such Earned Units, you
will receive payment in respect of such vested Earned Units in the form of cash,
shares of Common Stock or a combination thereof, as applicable. Payments in
respect of any corresponding Dividend Equivalents shall be paid in the form in
which the applicable dividends were paid, unless otherwise determined by the
Committee.


Except as provided below, this Award and the Dividend Equivalents are intended
to be exempt under Section 409A of the Code (“Section 409A”) under the
short-term deferral exclusion and will be interpreted and operated consistent
with such intent. If, for any reason, the Company determines that this Award
and/or the Dividend Equivalents are subject to Section 409A, the Company shall
have the right in its sole discretion (without any obligation to do so or to
indemnify you or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Notice, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Company determines are necessary or appropriate to
provide for either the Performance Units and/or Dividend Equivalents to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.




3

--------------------------------------------------------------------------------







8.Stockholder Rights. The Performance Units represent an unfunded, unsecured and
contingent right to receive payment. Except as otherwise provided in Section 2
above, you have no rights as a stockholder with respect to any Performance Units
unless and until you receive shares of Common Stock of the Company in respect of
your vested Earned Units. The grant of the Performance Units under your Award
shall be implemented by a credit to a bookkeeping account maintained by the
Company.


9.Non-Transferability. You cannot sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of your Award or the Dividend Equivalents except as
otherwise set forth in Paragraph XV(i) of the Plan.


10.No Right to Continued Service. Nothing in this Award Notice guarantees your
continued service as an Employee or other service provider of the Company or any
of its Affiliates or interferes in any way with the right of the Company or its
Affiliates to terminate your status as an Employee or other service provider at
any time.


11.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.


12.Withholding. Your Award is subject to applicable income and/or social
insurance tax withholding obligations (including, without limitation, any
applicable FICA, employment tax or other social security contribution
obligations), and the Company and its Affiliates may, in their sole discretion,
withhold a sufficient number of shares or amount of cash otherwise issuable or
payable to you under this Award and/or with respect to the Dividend Equivalents
in order to satisfy any such withholding obligations. If necessary, the Company
reserves the right to withhold from your regular earnings an amount sufficient
to meet the withholding obligations.


13.Plan Governs. This Award Notice is subject to the terms of the Plan, a copy
of which is available at no charge through your UBS account or which will be
provided to you upon request as indicated in Section 19. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be established pursuant to
the Plan, are hereby incorporated into this Award Notice, including, but not
limited to, Sections XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.


14.Adjustment. This Award shall be subject to adjustment as provided in
Paragraph XIII of the Plan.


15.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not adverse to your rights under this Award Notice or the
Plan.


16.Non-Solicitation/Non-Competition/Confidentiality/Non-Disparagement Agreement.
The greatest assets of the Company and its Affiliates (“Exterran” in this
Section 16) are its employees, directors, customers, and confidential
information. In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this
Non-Solicitation/Confidentiality/Non-Disparagement Agreement as set forth in
this Section 16, the terms of which you accept and agree to by accepting the
Award.


4

--------------------------------------------------------------------------------









a.In order to assist you with your employment-related duties, Exterran has
provided and shall continue to provide you with access to confidential and
proprietary operational information and other confidential information which is
either information not known by actual or potential competitors and third
parties or is proprietary information of Exterran (“Confidential Information”).
Such Confidential Information shall include, without limitation, information
regarding Exterran’s customers and suppliers, employees, business operations,
product lines, services, pricing and pricing formulae, machines and inventions,
research, knowhow, manufacturing and fabrication techniques, engineering and
product design specifications, financial information, business plans and
strategies, information derived from reports and computer systems, work in
progress, marketing and sales programs and strategies, cost data, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of Exterran. You agree, during your service as an Employee and at all
times thereafter, not to use, divulge, or furnish or to make accessible to any
third party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
b.You agree that whenever your service as an Employee of Exterran ends for any
reason, (i) you shall return to Exterran all documents containing or referring
to Exterran’s Confidential Information as may be in your possession and/or
control, with no request being required; and (ii) you shall return all Exterran
computer and computer-related equipment and software, and all Exterran property,
files, records, documents, drawings, specifications, lists, equipment and other
similar items relating to Exterran’s business coming into your possession and/or
control during your employment, with no request being required.
c.In connection with your acceptance of the Award under the Plan, and in
exchange for the consideration provided hereunder, and in consideration of
Exterran disclosing and providing access to Confidential Information, you agree
that you will not, during your service as an Employee or other service provider
of Exterran, and for one year thereafter, directly, for any reason, for your own
account or on behalf of or together with any other person, entity or
organization (i) call on or otherwise solicit any natural person who is employed
by Exterran in any capacity with the purpose or intent of attracting that person
from the employ of Exterran, or (ii) solicit any established customer of
Exterran or other service provider of Exterran without, in each case, the prior
written consent of Exterran.
d.This Section 16(d) applies to Texas residents only: In connection with your
acceptance of the Award under the Plan, and in exchange for the consideration
provided hereunder, and in consideration of Exterran disclosing and providing
access to Confidential Information, you agree that you will not, during your
service as an Employee or other service provider of Exterran, and for one year
thereafter, accept employment or engage in any business activity (whether as a
principal, partner, joint venturer, agent, employee, salesperson, consultant,
independent contractor, director, or officer) with a “Competitor” of Exterran
where such employment or activity would involve your (i) providing, selling or
attempting to sell, or assisting in the sale or attempted sale of, any services
or products competitive with or similar to those services or products with which
you had any involvement, and/or regarding which you had access to any
information, during your service as an Employee or other service provider of
Exterran (including any products or services being researched or developed by
Exterran during your service as an Employee or other service provider of
Exterran), or (ii) providing or performing services that are similar to any
services that you provided to or performed for Exterran during your service as
an Employee or other service provider of Exterran.
For purposes of this Section 16(d), a “Competitor” is any business or entity
that, at any time during the one-year period following your separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by Exterran. “Competitor”
includes, without limitation, any company or business relating to the provision
of natural


5

--------------------------------------------------------------------------------







gas compression equipment and related services, oil and natural gas production
and processing equipment and related services or water treatment equipment and
related services.


The restrictions set forth in this Section 16(d) will be limited to the
geographic areas (i) where you performed services for Exterran, (ii) where you
solicited or served the customers or clients of Exterran, or (iii) otherwise
impacted or influenced by your provision of services to Exterran.
Notwithstanding the foregoing, you may invest in securities of any entity,
solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers Automatic Quotation System or
equivalent non-U.S. securities exchange, (B) you are not a controlling person
of, or a member of a group which controls, such entity and (C) you do not,
directly or indirectly, own two percent (2%) or more of any class of securities
of such entity.Subject to Section 17 below, you agree that you will not,
directly or indirectly, make any public or private statements (whether orally,
in writing, via electronic transmission or otherwise) that disparage, denigrate
or malign Exterran or any of its affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing. Your obligation under this
Section will not be violated by truthful statements that you make (i) to any
governmental authority, (ii) which are in connection with legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or (iii) in connection with a performance review.
e.You agree that (i) the terms of this Section 16 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 16 are ancillary or a part of; (ii) the consideration provided by
Exterran under this Section 16 is not illusory; (iii) the restrictions of this
Section 16 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Exterran; and (iv) the consideration given by
Exterran under this Section 16, including without limitation, the provision by
Exterran of Confidential Information to you, gives rise to Exterran’s interests
in the covenants set forth in this Section 16.
f.You and Exterran agree that it was both parties’ intention to enter into a
valid and enforceable agreement. You agree that if any covenant contained in
this Section 16 is found by a court of competent jurisdiction to contain
limitations as to time, geographic area, or scope of activity that are not
reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
g.In the event that Exterran determines that you have breached or attempted or
threatened to breach any term of this Section 16, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 16 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 16.
h.You hereby acknowledge that the Award being granted to you under the Plan is
an extraordinary item of compensation and is not part of, nor in lieu of, your
ordinary wages for services you may render to Exterran.
i.You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other


6

--------------------------------------------------------------------------------







document or agreement with Exterran, provided, however, if the restrictions set
forth in the other document or agreement at issue are broader in scope than
those in this Award Notice and are enforceable under applicable law, those
restrictions in the other document or agreement will apply.
j.Notwithstanding any other provision of this Award, the provisions of this
Section 16 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 16 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
17.    Protected Rights. Notwithstanding any other provision of this Award
Notice, nothing contained in this Award Notice limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (collectively, “Government
Agencies”), or from providing truthful testimony in response to a lawfully
issued subpoena or court order. You understand that this Award Notice does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Exterran.
18.    Defend Trade Secrets Act. You are hereby notified that under the Defend
Trade Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal so that it
is not made public; and (2) a person who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the person and use the trade secret information in the
court proceeding, if the person files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.


19.    Additional Information. If you require additional information concerning
your Award, contact the Company’s Stock Plan Administrator at 281.836.7000 or at
mystock@exterran.com. You may also contact UBS at 713.654.4713.
20.    Participant Acceptance. If you agree with the terms and conditions of
this Award, please indicate your acceptance in UBS One Source by selecting
“Accept.” To reject the Award, select “Reject.” Please note that if you reject
the Award or do not accept the Award within 30 days of the Grant Date, the Award
will be forfeited.






7

--------------------------------------------------------------------------------








EXTERRAN CORPORATION AWARD NOTICE
PERFORMANCE UNITS
EXHIBIT A
2017 PERFORMANCE-BASED OBJECTIVES AND CONDITIONS










A-1











